DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract does not describe the instant invention that is now claimed.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,334,012. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent No. 11,334,012 read on the instant invention’s claims. 
Claim 1 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 1.
 Claim 2 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 2.
Claim 3 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 3.
Claim 4 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 4.
Claim 5 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 5.
Claim 6 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 6.
Claim 7 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 7.
Claim 8 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 8.
Claim 9 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 9.
Claim 10 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 10.
Claim 11 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 11.
Claim 12 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 12.
Claim 13 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 13.
Claim 14 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 14.
Claim 15 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 15.
Claim 16 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 16.
Claim 17 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 17.
Claim 18 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 18.
Claim 19 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 19.
Claim 20 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 20.
Claim 21 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 21.
Claim 22 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 22.
Claim 23 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 23.
Claim 24 of US Patent No. 11,334,012 recites the same elements as the instant invention’s claim 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852